Exhibit 10.25

 

INTEREST RATE CONVERSION AGREEMENT

(Segmented Loan Pricing Program)

 

1.               INTENT TO AMEND NOTE. The undersigned Great Plains Ethanol,
LLC. a South Dakota Limited Liability Company (Borrowers) are liable for payment
of a loan (Loan) and owners of properly securing the Loan from AgCountrv Farm
Credit Services, FLCA (Lender), evidenced by a promissory note (“Note”) dated
June 19, 2002 in a face amount of $32,500,000.00, with a maturity date of
October 1 , 2013.

 

Borrowers and Lender amend the repayment terms of the Loan as described in this
Agreement  All other terms and conditions of the Note, and or agreements
amending it, if any, shall continue to apply except as changed by this
Agreement.

 

2.               SEGMENTED PRICING. The Loan shall be divided into two segments.
The existing segment of the Loan in the principal sum of $16,500,000.00
(“Original Segment”) will remain on Lenders records under the existing loan
number. The newly segmented portion of the Loan in the principal sum of
$10,000.000.00 (“New Segment”) will be recorded on Lender’s records as Loan
No. 7655731000

 

3.               INTEREST RATE Beginning on March 1, 2006 the interest rate for
the Original Segment shall initially be 7.21 percent per year and will change as
described in item I below. Beginning on March 1, 2006, the interest rate for the
New Segment shall initially be 8.55 percent per year and will change as
described in Item D below.

 

A.            VARIABLE INTEREST RATE — The rate of Interest will vary from time
to lime during the remaining term of the Loan at the option of the Lender.

 

B.            CAPPED VARIABLE INTEREST RATE — The rate of interest will vary
from time to time, but not to be higher than                     percentage
points through                    ,               after which the rate of
interest will vary from time to time during the remaining term of the Loan at
the option of the Lender.

 

C.            CAPPED NON-INDEXED VARIABLE INTEREST RATE — The rate of interest
will vary from time to time during the remaining term of the Loan at the option
of the Lender. The Interest rate is not based on an index. Except in the event
of default, the annual rate of interest will not increase or decrease by more
than 6.00% above or below the initial annual rate of interest set out above on
any single change date or during the term of the Loan.

 

D.            ADJUSTABLE INTEREST RATE (Administered) — On the first day of
March, 2011, the rate of interest will be adjusted, and on dates occurring at
successive intervals of 5 year(s) each thereafter during the remaining term of
the Loan. The rate will not be increased or decreased prior to said date or
during any one of such adjustment intervals except in the event of default. On
said date and at the end of each such adjustment interval, the rate will
automatically adjust to the Adjustable interest rate then in effect for this
class of loan.

 

--------------------------------------------------------------------------------


 

E.              ADJUSTABLE INTEREST RATE (indexed) — On the first day of
                                      ,                 , the interest rate will
be adjusted, and on dates occurring at successive intervals of                
years each thereafter during the remaining term of the Loan. The interest rate
will be based upon the index for adjustments. The index for adjustments in the
interest rate is the estimated weekly average available for the one-year bonds
funding cost index as reported by the Federal Farm Credit Banks Funding
Corporation at its Web site, found in the Farm Credit System, Funding Cost
Index, Archive section at http://www.FARMCRED1T-FFCB.com, for that week which
contains the date that is 45 days before the date the interest rate is to be
adjusted. If the date that is 45 days before the date the interest rate is to be
adjusted is not a business day, the Lender shall use that estimated weekly
average for the one-year bonds funding cost index for that week which
immediately precedes the 45-day date. If this index is no longer available, the
Lender will select a new index which is based on comparable information. The
Lender will give the Borrower notice of this choice. The new interest rate will
be calculated by adding                     percentage points to the current
index and rounding the total to the nearest one-eighth of one percent. On any
single adjustment date, the new interest rate may not increase or decrease the
rate that it replaces by more than                     percentage points. In
addition, at no time during the term of the Note may the interest rate be more
than                     percentage points higher or lower than the initial rate
if the Note is not in default, or more then                           percentage
points plus the default rate higher than the initial rate during periods of
default

 

F.              PRIME BASED INTEREST RATE — On the first day of each month the
interest rate shall be adjusted by adding a margin or                          
percentage points to the index. This margin shall remain in effect until the
first day of                                       ,                    , at
which time Lender may change the margin at its discretion, and Lender
may continue to change the margin at successive intervals of                    
year(s) each thereafter. The index for adjustments is the prime rate reported on
the tenth day of each month preceding the interest rate change date by the Wail
Street Journal in its daily listing of money rates, defined therein as “the base
rate on corporate loans posted by at least 75 percent of the nation’s 30 largest
banks.” If a prime rate is not reported on the tenth day of a month, the prime
rate reported on the first business day preceding the tenth day of the month
will be used, if this index is no longer available, Lender will select a new
index which is based upon comparable information.

 

G.            FIXED INTEREST RATE — The rate of interest will not Increase or
decrease except in the event of default.

 

H.            FIXED THEN INDEXED ADJUSTABLE INTEREST RATE — The initial fixed
interest rate will change to an adjustable interest rate on the first day of
                                      ,                    . On that date the
adjustable interest rate will be initially determined by adding a margin of
                    percentage points to the then-current index for adjustments
and rounding the total to the nearest one-eighth of one percent. At successive
intervals of 1 year(s) each (the “Adjustment interval”) after the date the
adjustable interest rate is initially determined, the interest rate will be
adjusted by adding that same margin to the then-current index for adjustments
and rounding the total to the nearest one-eighth of one percent. Once the
interest rate changes to an adjustable interest rate, the interest rate will be
based upon the index for adjustments. The index for adjustments in the interest
rate is the estimated weekly average available for the one-year bonds funding
cost index as reported by

 

2

--------------------------------------------------------------------------------


 

the Federal Farm Credit Banks Funding Corporation at its Web site, found in the
Farm Credit System, Funding Cost index, Archive section at
http://www.FARMCREDIT-FFCB.com, for that week which contains the date that is 45
days before the date the adjustable interest rate is to be either initially
determined or subsequently adjusted. If the date that is 45 days before either
the date specified above or an Adjustment interval is not a business day, the
Lender shall use that estimated weekly average for the one-year bonds funding
cost index for that week which immediately precedes the 45-day date. If this
index is no longer available, the Lender will select a new index which is based
on comparable information. The Lender will give the Borrower notice of this
choice. On any single adjustment date, the new interest rate may not increase or
decrease the rate that it replaces by more than                     percentage
points. In addition, at no time during the term of the Note may the interest
rate be more than                     percentage points higher or lower than the
initial rate if the Note is not in default, or more then                    
percentage points plus the default rate higher than the initial rate during
periods of default.

 

I.                 LIBOR BASED INTEREST RATE — On the first day of each month
the interest  rate shall be adjusted by adding a margin of 3.00 percentage
points to the index. The margin shall remain in effect until the first day of
June 2006, at which time Lender may change the margin at its discretion, and
Lender may continue to change the margin at successive intervals of 1 year(s)
each thereafter. The index for adjustments is the One Month London Interbank
Offered Rate (“One Month LIBOR”) reported on the tenth day of the month
preceding the Interest rate change date by the Wall Street Journal in its daily
listing of money rates, defined therein as “the average of interbank offered
rates for dollar deposits in the London market based on quotations at five major
banks.”  If a One Month LIBOR rate is not reported on the tenth day of a month,
the One Month LIBOR rate reported on the first business day, preceding the tenth
day of the month will be used. If this index is no longer available, Lender will
select a new index which is based upon comparable information. Interest may be
based on a 360 or 365-day year as the Lender may determine.

 

Unless the interest rate for the Loan is a Fixed interest Rate, each time the
interest rate is increased or decreased, the unpaid principal balance shall be
subject to the new increased or decreased rate, as the case may be, and periodic
adjustments to the interest rate will result in corresponding changes in the
amount of installments as provided n the Note or the amount due at maturity if
the Loan is not payable in installments.

 

J.              PRIME INTEREST RATE (Daily) — On any business day the interest
rate shall be adjusted by adding a margin of                     percentage
points to the index. The margin shall remain in effect for 1 day at which time
Lender may change the margin, and at 1 day intervals thereafter. The Index for
adjustments is the prime rate for the previous business day as reported by the
Wall Sweet Journal in its daily listing of money rates, defined therein as “the
base rate on corporate loans posted by at least 75 percent of the nation’s 30
largest banks.”  If this index is no longer available, Lender will select a new
index which is based upon comparable information. Interest shall be calculated
on the basis of a year consisting of 360 days.

 

K.            FED FUNDS INTEREST RATE (Daily) — On any business day the interest
rate shall be adjusted by adding a margin of                    percentage
points to the index. The margin shall remain in effect for 1 day at which time
Lender may change the margin, and at 1 day intervals thereafter. The index for
adjustments is the Federal Funds Target Rate for the previous business day as
reported by the Federal Reserve as the Intended Federal Funds Rate

 

3

--------------------------------------------------------------------------------


 

at http://www.federalreserve.gov/fomc/fundsrate.htm  and defined therein as “the
rate at which depository institutions lend balances at the Federal Reserve to
other depository Institutions overnight.”  If this index is no longer available,
Lender will select a new index which is based upon comparable information,
interest shall be calculated on the basis of a year consisting of 360 or 365
days as the Lender may determine.

 

L.             BBA LISOR INTEREST RATE (30) — On any Banking Day (as defined
herein) the interest rate shall be adjusted by adding a margin of
                        percentage points to the index. The margin shall remain
in effect for 1 month at which time Lender may change the margin, and at 1 month
intervals thereafter. The index for adjustments is the rate rounded upward to
the nearest thousandth) for U.S. dollar deposits as of 11:00 a.m. London lime in
the London interbank market as indicated by Moneyline Telerate or such other
service designated by the British Bankers Association (“BBA”) on the day that is
two Banking Days prior to the interest rate change date (“LIBOR”). Banking Day
shall mean a day on which Lender is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England. The interest rate may be
adjusted on the numerically corresponding day in the next calendar month,
provided, however, that (i) in the event such day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month. If
this index is no longer available, Lender will select a new index which is based
upon comparable information, interest shall be calculated on the basis of a year
consisting of 360 days.

 

M.          BBA LIBOR INTEREST RATE (90) — On any Banking Day (as defined
herein) the interest rate shall be adjusted by adding a margin of
                    percent to the index. The margin shall remain in effect for
3 months at which time Lender may change the margin, and at 3 month intervals
thereafter. The index for adjustments is the rate (rounded upward to the nearest
thousandth) for U.S. dollar deposits as of 11:00 a.m. London time in the London
interbank market as indicated by Moneyline Telerate or such other service
designated by the British Bankers Association (“BBA”) on the day that is two
Banking Days prior to the interest rate change date (“LIBOR”). Banking Day shall
mean a day on which Lender is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England. The interest rate may be
adjusted on the numerically corresponding day that is 90 days thereafter,
provided, however, that: (i) in the event such day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month. If
this index is no longer available, Lender will select a new index which is based
upon comparable information. Interest shall be calculated on the basis of a year
consisting of 360 days.

 

N.            BBA LABOR INTEREST RATE (90.10th preceding month) — On any Banking
Day (as defined herein) the interest rate shall be adjusted by adding a margin
of percentage points to the index. The margin shall remain in effect for 3
months at which time Lender may change the margins, and at 3 month intervals
thereafter. The Index for adjustments is the rate (rounded upward to the nearest
thousandth) for U.S. dollar deposits as of 11:00 am, London

 

4

--------------------------------------------------------------------------------


 

time in the London interbank market as indicated by Moneyline Telerate or such
other service designated by the British Bankers Association (“BBA”) on the day
that is the tenth day of the month preceding the interest rate change date
(“LIBOR”). Banking Day shall mean a day on which Lender is open for business,
dealings in U.S. dollar deposits are being carried out in the London interbank
market, end banks are open for business in New York City and London, England.
The interest rate may be adjusted on the numerically corresponding day that is
60 days thereafter, provided, however, that (i) in the event such day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day fails in the next calendar month, in which case it shall end on
the preceding Banking Day. If this index is no longer available, Lender will
select a new index which is based upon comparable information. Interest shall be
calculated on the basis of a year consisting of 300 days.

 

4.              PREPAYMENTS.

 

a)              Except for the loan or loans identified below, if any. Borrowers
may make advance payments in any amount and at any time without penalty.

 

: Prepayment Interest Charge on Loan No(s) 7655731000. Borrowers may only make
advance payments subject to the additional conditions specified on the
addendum(s) attached to this Agreement

 

b)             Regardless of the selection made above, all prepayments shall, at
the option of the Lender, (1) be held by the Lender and then applied to
installments of principal and interest next scheduled to mature in the order of
maturity, (2) be immediately applied to payment of principal then outstanding,
resulting in a reamortization of the remaining balance of the Loan over the
remaining term under the existing payment plan and in a corresponding reduction
in the amount of future installments of principal and interest, or (3) be
immediately applied to payment of principal then outstanding with a
corresponding reduction in the number of future installments of principal and
interest in the inverse order of maturity, thus discharging the Loan at en
earlier date; provided, in any event, the Lender may, at its option, first apply
any such prepayment to the payment of interest accrued to the date of prepayment

b)             Regardless of the selection made above, all prepayments shall, at
the option of the Lender, (1) be held by the Lender and then applied to
installments of principal and interest next scheduled to mature in the order of
maturity, (2) be immediately applied to payment of principal then outstanding,
resulting in a reamortization of the remaining balance of the Loan over the
remaining term under the existing payment plan and in a corresponding reduction
in the amount of future installments of principal and interest, or (3) be
immediately applied to payment of principal then outstanding with a
corresponding reduction in the number of future installments of principal and
interest in the inverse order of maturity, thus discharging the Loan at an
earlier date; provided, in any event, the Lender may, at its option, first apply
any such prepayment to the payment of interest accrued to the date of prepayment

 

5.              DEFAULT RATE. Prior to maturity, in the event of default under
the terms of the Note or the instruments securing payment of the Note, the
entire unpaid principal balance of the Loan and all advancements shall bear
interest from the date of default until such default is cured or the Loan is
accelerated by reason of default at the rate or rates equal to the interest rate
or rates for the Loan that would otherwise be in effect during the period of
default plus 2.00 percent per annum (the “default rate”), and the amount of such
interest in excess of interest otherwise accruing in the absence of default
shall be immediately due and payable. At maturity or upon acceleration of the
Loan by reason of default as provided in the Note, the

 

5

--------------------------------------------------------------------------------


 

entire indebtedness, including all principal, interest and advancements, shall
bear interest until paid at the default rate in effect at the time of maturity
or acceleration, as the casa may be.

 

6.              FINANCIAL STATEMENTS. Upon request by the Lender, the Borrowers
agree to provide a verifiable balance sheet and income statement, and such other
records specifically required by the promissory note/loan agreement, mortgage,
other security documents, or any amendatory agreement to any of these, in a
form acceptable to the Lender.

 

7.              ASSIGNMENT OF NOTE. If the Note is assigned or transferred to
another institution chartered pursuant to the Farm Credit Act of 1671, as
amended, the interest rate under the Note may be established by the institution
in accordance with this Agreement and related loan documents. However, upon an
assignment or transfer to a party not chartered under the Act, in the absence of
maturity or acceleration as provided in the Note, the following apply; (a) If
Paragraph 3A, 3B, 3C, 3E, or 3H is selected, then adjustments in the interest
rate will be made only on the dates occurring at successive intervals of one
year each after the first day of the month and year of such assignment based
upon an index and margin. The index will be the weekly average yield on United
States Treasury securities from the Federal Reserve Board, adjusted to a
constant maturity of one year. (b) If Paragraph 3D is selected, the interest
rate will continue to be adjusted on the dates and intervals described therein
based upon an index and margin. The index will be the weekly average yield on
United States Treasury securities from the Federal Reserve Board adjusted to a
constant maturity of a length equal to the length of the interval between
adjustments specified above (if U.S. Treasury yield figures are not available
for this length, the U.S. Treasury yield figures which are available for the
closest length of time which is shorter than the interval between adjustments
will be used). (c) For all interest rate adjustments, the margin will be the
amount by which the interest rate in effect hereunder at the time of the
assignment, in the absence of default, exceeds the index that would have been
effective for the date that this interest rate was established for the Note (the
last previous repricing date). The new interest rate will be calculated by
adding the margin to the applicable current index and rounding the total to the
nearest one-eighth of one percent, subject, however, to the provision herein for
a higher default rate. The current index will be the most recent index available
as of 45 days before the date the interest rate is to be adjusted. If the
applicable index is not available, the Lender will select a new index which is
based upon comparable information. The interest rate shall never exceed the rate
permitted by applicable law.

 

DATED:

March 1, 2006

 

 

 

 

 

 

BORROWERS:

 

LENDER (Named Above)

 

 

 

Great Plains Ethanol, LLC, a South Dakota

By:

/s/ Randy Aberle

 

Limited, Liability Company,

 

Authorized Representative

 

 

 

/s/ Rick Serie

 

 

 

RICK SERIE, GENERAL MANAGER/CEO

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

ADDENDUM TO INTEREST RATE CONVERSION AGREEMENT

 

For Loan No(s) 7655731000

 

This is an addendum to an Interest Rate Conversion Agreement dated March 1, 2006
and contains additional terms and conditions which are a part of the agreement.

 

Not withstanding any provisions or language contained in the NOTE or any
Interest Rate Conversion Agreement or any other document to the contrary, the
Borrowers have no right to make advance payments of principal without the
Lender’s Consent, which the Lender will not grant except upon the terms and
subject to the conditions hereinafter provided. In order to induce the Lender to
agree to accept such advance payments, the Borrowers agree to pay to Lender a
prepayment fee for all such prepayments. The prepayment fee shall be due and
payable for each such advance payment made by Borrowers, whether made
voluntarily or involuntarily, including any prepayment effected by the Lender’s
exercise of the acceleration clause in the Note. The prepayment fee shall also
be due and payable if the Borrowers want to convert this loan product to another
loan product offered by Lender and shall be paid on the effective date of such
conversion.

 

The prepayment fee shall be calculated as stated in Section 2.11(c) of the
Amended and Restated Credit Agreement dated July 12, 2005 between Lender and
Borrower.

 

--------------------------------------------------------------------------------


 

Mortgage Loan Amortization

 

Term Loan

 

Current Loan

 

Original Loan (If Repricing)

 

 

$l0,000,000.00 Loan Amount

 

$0.00

 Loan Amount

 

 

8.55% interest Rate

 

0.00%

 Interest Rate

 

 

7.6 Years Amortization

 

0

 Years Amortization

 

 

4 Payment(s) Per Year

 

$0.00

 Interest to Repricing Date

 

 

I L=Level Payment F=Fixed Principal

 

$0.00

 Fixed Payment (IP Only)

 

 

3  1  2006  Date interest Starts* (or Repricing Date)

 

 

 

 

 

4  1  2006  First Interest Payment

 

 

 

 

4  1  2006  First Principal Payment

 

 

 

 

10 1 2013  Final Payment(Override if a Balloon)

 

 

 

 

 

 

 

Total

 

10,000,000.00

3,562,301.42

 

13,562,301.42

 

Pmnt
Num

 

Mn

 

Date
Dy Yr

 

Principle
Payment

 

Accrued
Interest

 

Total
Payment

 

Remaining
Balance

 

1

 

4

 

1 2006

 

236,950.06

 

73,625.00

 

310,575.06

 

9,763,049.94

 

 

 

7

 

1 2006

 

242,014.67

 

208,685.19

 

450,700.06

 

9,521,035.08

 

 

 

10

 

1 2006

 

247,187.93

 

203,512.12

 

450,700.06

 

9,273,847.14

 

 

 

1

 

1 2007

 

252,471.58

 

196,228,48

 

450,700.06

 

9,021,375.57

 

 

 

4

 

1 2007

 

257,868.16

 

192,831,90

 

450,700.06

 

8,763,507.41

 

 

 

7

 

1 2007

 

263,380.09

 

187,319,97

 

450,700.06

 

8,500,127.33

 

 

 

10

 

1 2007

 

269,009.84

 

181,690.22

 

450,700.06

 

8,231,117.49

 

 

 

1

 

1 2008

 

274,759.92

 

175,940.14

 

450,700.06

 

7,956357.57

 

 

 

4

 

1 2008

 

280,632.92

 

170,067.14

 

450,700.06

 

7,675,724.65

 

 

 

7

 

1 2008

 

286,631 .44

 

164,068.61

 

450,700.06

 

7,389,093.21

 

 

 

10

 

1 2008

 

292,758,19

 

157,941.87

 

450,700.06

 

7,096,335.02

 

 

 

1

 

1 2009

 

299,015.90

 

151,684.16

 

450,700.06

 

6,797,319.12

 

 

 

4

 

1 2009

 

305,407.38

 

145,292.70

 

450,700.06

 

6,491,911.76

 

 

 

7

 

1 2009

 

311,935.44

 

138,764.61

 

450,700.06

 

6,179,976.32

 

 

 

10

 

1 2009

 

318,603.06

 

132,096.99

 

450,700.06

 

5,861,373.25

 

 

 

1

 

1 2010

 

325,413.20

 

125,286.85

 

450,700.06

 

5,535,960.05

 

 

 

4

 

1 2010

 

332,368.91

 

118,331.15

 

450,700.06

 

5,203,591.13

 

 

 

7

 

1 2010

 

339,473.30

 

111,226.76

 

450,700.06

 

4,864,117.84

 

 

 

10

 

1 2010

 

346,729.54

 

103,970.52

 

450,700.06

 

4517,388.30

 

 

 

1

 

1 2011

 

354,140.88

 

96,559.17

 

450,700.06

 

4,163,247.41

 

 

 

4

 

1 2011

 

361,710.64

 

88,989.41

 

450,700.06

 

3,801,536.77

 

 

 

7

 

1 2011

 

369,442.21

 

81,257.85

 

450,700.06

 

3,432,094.56

 

 

 

10

 

1 2011

 

377,339.04

 

73,361.02

 

450,700.06

 

3,054,755.52

 

 

 

1

 

1 2012

 

385,404.66

 

65,295.40

 

450,700.06

 

2,669,350,86

 

 

 

4

 

1 2012

 

393,642.68

 

57,057.37

 

450,700.06

 

2,275,708.18

 

 

 

7

 

1 2012

 

402,056.80

 

48,643.26

 

450,700.06

 

1,873,651.39

 

 

 

10

 

1 2012

 

410,650.76

 

40,049.30

 

450,700.06

 

1,463,000.63

 

 

--------------------------------------------------------------------------------


 

Pmnt
Num

 

Mn

 

Date
Dy Yr

 

Principle
Payment

 

Accrued
Interest

 

Total
Payment

 

Remaining
Balance

 

 

 

1

 

1 2013

 

419,428.42

 

31,271.64

 

450,700.06

 

1,043,572.21

 

 

 

4

 

1 2013

 

428,393.70

 

22,306,36

 

450,700.06

 

615,178.50

 

 

 

7

 

1 2013

 

437,550.62

 

13,149,44

 

450,700.06

 

177,627.89

 

 

 

10

 

1 2013

 

177,627.89

 

3,796.80

 

181,424.68

 

0.00

 

 

This schedule is an estimate of future billings, and should not be used for
making payments or calculating balances.

 

--------------------------------------------------------------------------------


 

Mortgage Loan Amortization

 

Term Loan

 

Current Loan

 

Original Loan (If Repricing)

 

 

$9,777,896.75 Loan Amount

 

$0.00

 Loan Amount

 

 

7.21% interest Rate

 

0.00%

 Interest Rate

 

 

7.6 Years Amortization

 

0

 Years Amortization

 

 

4 Payment(s) Per Year

 

$0.00

 Interest to Repricing Date

 

 

I L=Level Payment F=Fixed Principal

 

$0.00

 Fixed Payment (IP Only)

 

 

3   1  2006  Date interest Starts* (or Repricing Date)

 

 

 

 

4   1  2006  First Interest Payment

 

 

 

 

4   1  2006  First Principal Payment

 

 

 

 

10 1  2013  Final Payment(Override if a Balloon)

 

 

 

 

 

 

 

Total

 

9,777,896.75

,893,486.73

 

12,671,365.48

 

Pmnt
Num

 

Mn

 

Date
Dy Yr

 

Principle
Payment

 

Accrued
Interest

 

Total
Payment

 

Remaining
Balance

 

1

 

4

 

1 2006

 

244,345.61

 

60,707.16

 

305,052.77

 

9,533,551.14

 

 

 

7

 

1 2006

 

248,749.94

 

171,84226

 

420,592.20

 

9,284,801.21

 

 

 

10

 

1 2006

 

253,233.65

 

167,358.54

 

420,59220

 

9,031,567.55

 

 

 

1

 

1 2007

 

257,798,19

 

162,794.01

 

420,592.20

 

8,773,769.36

 

 

 

4

 

1 2007

 

262,445.00

 

158,147.19

 

420,592.20

 

8,511,324.36

 

 

 

7

 

1 2007

 

267,175.57

 

153,416.62

 

420,592.20

 

8,244,148.79

 

 

 

10

 

1 2007

 

271,991.41

 

148,600.78

 

420,592.20

 

7,972,157.37

 

 

 

1

 

1 2008

 

276,894.06

 

143,698,14

 

420,592.20

 

7,695,263.31

 

 

 

4

 

1 2008

 

281,885.07

 

138,707.12

 

420,592.20

 

7,413,378.24

 

 

 

7

 

1 2008

 

286,966.05

 

133,626.14

 

420,592.20

 

7,126,412.19

 

 

 

10

 

1 2008

 

292,138.62

 

128,453.58

 

420,592.20

 

6,834,273.57

 

 

 

1

 

1 2009

 

297,404.41

 

123,187.78

 

420,592.20

 

6,536,869.16

 

 

 

4

 

1 2009

 

302,765.13

 

117827.07

 

420,592.20

 

6,234,104.03

 

 

 

7

 

1 2009

 

308,222.47

 

112,369.73

 

420,592.20

 

5,925,881.56

 

 

 

10

 

1 2009

 

313,778.18

 

106,814.02

 

420,592.20

 

5,612,103.38

 

 

 

1

 

1 2010

 

319,434.03

 

101,158.16

 

420,592.20

 

5,292,669.34

 

 

 

4

 

1 2010

 

325,191.83

 

95,400.36

 

420,592.20

 

4,967,477.51

 

 

 

7

 

1 2010

 

331,053.41

 

89,538.78

 

420,592,20

 

4,636,424.10

 

 

 

10

 

1 2010

 

337,020.65

 

83,571.54

 

420,592,20

 

4,299,403.45

 

 

 

1

 

1 2011

 

343,095.45

 

77,496.75

 

420,592.20

 

3,956,308.00

 

 

 

4

 

1 2011

 

349,279.74

 

71,312.45

 

420,59220

 

3,607,028.26

 

 

 

7

 

1 2011

 

355,575.51

 

65,016.68

 

420,59220

 

3,251,452.75

 

 

 

10

 

1 2011

 

361,984.76

 

58,607.44

 

420,592.20

 

2,889,467.99

 

 

 

1

 

1 2012

 

368,509.54

 

52,082.66

 

420,592.20

 

2,520,958.45

 

 

 

4

 

1 2012

 

375,151.92

 

45,440.28

 

420,592.20

 

2,145,806.53

 

 

 

7

 

1 2012

 

381,914.03

 

38,678.16

 

420,592.20

 

1,763,892.50

 

 

 

10

 

1 2012

 

388,798.03

 

31,794.16

 

420,592.20

 

1,375,094.46

 

 

 

1

 

1 2013

 

395,806.12

 

24,786.08

 

420,59220

 

979,288.35

 

 

--------------------------------------------------------------------------------


 

Pmnt
Num

 

Mn

 

Date
Dy Yr

 

Principle
Payment

 

Accrued
Interest

 

Total
Payment

 

Remaining
Balance

 

 

 

4

 

1 2013

 

402,940.52

 

17,651.67

 

420,59220

 

576,347.82

 

 

 

7

 

1 2013

 

410,203.53

 

10,388.67

 

420,592.20

 

166,144.30

 

 

 

10

 

1 2013

 

166,144.30

 

2,994.75

 

169,139.05

 

0.00

 

 

This schedule is an estimate of future billings, and should not be used for
making payments or calculating balances.

 

--------------------------------------------------------------------------------